DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach, in combination, first & second panels, a mechanical locking device comprising a panel groove, a flexible tongue, a rod-shaped element, and an insertion groove, wherein the panel groove extends at an angle in the second panel in view of the second panel surface.  Moreover, claims 1-20 of copending Application No. 16386810 do not teach a panel groove that extends at an angle in the second panel in view of the second panel surface.  Hence, upon further consideration, the claims of the instant application cannot be rejected on the ground of nonstatutory obviousness-type double patenting.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/3/21, with respect to the prior art rejections set forth in the outstanding Office Action have been fully considered and are persuasive.  These prior art rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637